Title: To James Madison from William Tatham, 26 July 1812
From: Tatham, William
To: Madison, James


Sir,
July 26th. 1812.
I have had repeated conferences with the honl. the Secretaries, heads of departments aiding the Executive of the United States, on the subjects communicated in my letter to you dated the 11th. instant; and find, in reference to my propositions No. 1. 2. & 3. exclusive of any other subject matter claim or proposal, that we have the same view of the great importance of the British and other original manuscripts aplicable to Canada, to Nova Scotia, to Florida, and other Countries with which we are, or are likely to be, at war, and which are only to be found in my collection.
The honl. the Secretary at war (most particularly) is impressed with the great advantage of deriving speedy aid from various inestimable military originals in my posession, and seems to accord with me in opinion of the utility of all which may apply in his Department, either as matter of superior military information or as examples for the instruction of our rising Army; and this idea is expressly approved by the Resolution of the Committee of the House of Representitives on this subject, reported in April 1806, as well as stimulated by your late proclamation.
The difficulty which impedes the public accommodation, in this particular, is that, the late legislature, having no foreknowledge that so great an acquisition would be so timeously offered to the executive assistance as one which immediately tends to ⟨e⟩lucidate the measures directed against Canada, have neither provided a specific or contingent fund for the occasion; yet anxious to contribute all, on my part, which prudence and a just regard for those who have claims on me by nature or equity will allow, I am willing to meet the magnanimity of the nation on terms of liberality. Hence, as there remains no doubt that the whole accumulation is a matter of great public acquisition, I propose,
1. That the sum of  dollars be advanced me on account; being an amount necessary to my present occasions, and to carry on the work till the legislature shall have convened, and acted on the premises.
2dly. I will immediately fix an office for the purpose of completing such copies of original surveys, plans, maps, charts, or drawings, as the respective appartments may desire for their particular occasions: each of which Copies shall be specially charged on account, according to its nature and description, and delivered on the receipt of the particular Department.
3dly. The heads of Departments, respectively, will adjust with me the rule for a reasonable discrimination of such works as entitle me to recieve, on an equitable rate, the value of originals, the value of Copies, or the value of works published & in print, each under their peculier circumstances; and such fair statements of existing facts, so certified, shall be deemed competent vouchers for the performance of a service whereon I trustfully confide in the wisdom and justice of Congress for a comensurate compensation.
Under such mutual liberality in the case which now occurs, I have no doubt, Sir, the affairs of the United States will become more prosperous; and that their Armies will be placed in a condition to face their enemies with superior knowledge of their Country, & well digested plans for our military operations. I have the honor to be, Sir, Your hble. Servt.
Wm Tatham
